Citation Nr: 0518917	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral pes planus prior to 
December 9, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected bilateral pes planus, from 
December 9, 2002, forward.

3.  Entitlement to a compensable disability rating for 
service-connected varicose veins of the right leg prior to 
June 10, 2003.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected varicose veins of the right 
leg, from June 10, 2003, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1946 to March 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that continued noncompensable disability ratings 
for the veteran's service-connected bilateral pes planus and 
varicose veins of the right leg.

By rating action dated in June 2003, the RO determined that 
the veteran's service-connected bilateral pes planus 
warranted a 10 percent disability rating effective as of May 
18, 2000, and a 30 percent disability effective as of 
December 9, 2002.  The RO also granted an increased 
disability rating of 10 percent for the service-connected 
varicose veins of the right leg, effective as of June 10, 
2003.

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO, a 
transcript of which has been associated with the claims 
folder.

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected varicose veins of the right 
leg, from June 10, 2003, forward is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 9, 2002, the veteran's bilateral pes 
planus was no more than moderate.

2.  From December 9, 2002, forward, the veteran's bilateral 
pes planus is pronounced.  

3.  Prior to June 10, 2003, the varicose veins of the right 
leg were manifested by no apparent varicosities of the right 
leg.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2002, the criteria for a disability 
rating in excess of 10 percent for bilateral pes planus were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5276 (2004).

2.  Since December 9, 2002, the schedular criteria for a 50 
percent disability rating for bilateral pes planus have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5276 (2004).

3.  Prior to June 10, 2003, the criteria for a compensable 
disability rating for varicose veins of the right leg were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

Regarding the claim for entitlement to a disability rating in 
excess of 30 percent for service-connected bilateral pes 
planus, from December 9, 2002, forward, there is no prejudice 
to the veteran in deciding the claim at this time.  VA has 
satisfied its duty to notify and assist to the extent 
necessary to allow for a full grant of this claim.  The 
veteran has been awarded the highest schedular rating 
available under Diagnostic Code 5276 for pes planus.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

With regard to the issues of entitlement to a disability 
rating in excess of 10 percent for service-connected 
bilateral pes planus prior to December 9, 2002, and 
entitlement to a compensable disability rating for service-
connected varicose veins of the right leg prior to June 10, 
2003, VA satisfied the duty to notify by means of a letter to 
the veteran from the RO dated in May 2001.  The veteran was 
told of what was required to substantiate his claims, of his 
and VA's respective duties, and was asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The veteran's claim was initially 
adjudicated by the RO in July 2001.  The May 2001 notice 
letter was provided to the veteran prior to initial 
adjudication of his claims, thus there is no defect with 
respect to the timing of the notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  Any treatment records dated 
subsequent to December 2002 and June 2003, as discussed by 
the veteran at his hearing in June 2005, would not be 
relevant to these claims.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examinations in June 2000 
and June 2003.  Obtaining an additional current examination 
with regard to the issues of entitlement to a disability 
rating in excess of 10 percent for service-connected 
bilateral pes planus prior to December 9, 2002, and 
entitlement to a compensable disability rating for service-
connected varicose veins of the right leg prior to June 10, 
2003, would be irrelevant as to the time period in 
controversy.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claims on the merits.


Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Bilateral pes planus prior to December 9, 2002

Entitlement to service connection for bilateral pes planus 
was initially established by rating action of the RO dated in 
July 1948, wherein a 10 percent disability rating was 
assigned effective as of March 28, 1948.  By rating action 
dated in July 1961, the RO reduced the disability rating to 
noncompensable, effective as of April 9, 1961.

In May 2000, the veteran requested that his noncompensable 
disability rating for bilateral pes planus be increased due 
to an increase in the symptoms associated with  his 
disability.

A VA examination report dated in June 2000 shows that the 
veteran reported painful feet.  He indicated that his feet 
would become painful after walking approximately one-quarter 
mile or after standing 20 minutes.  Physical examination of 
the feet revealed a moderately pronated stance position, 
bilaterally.  There was valgus heel stance position and 
negative arch on weight-bearing, bilaterally.  He was able to 
rise up on his toes and heels, bilaterally.  There was no 
pain with palpation of the tendo Achilles.  He had five 
degrees dorsiflexion at the ankle with the knees extended and 
10 degrees with the knees flexed, bilaterally.  There was no 
pain with range of motion of the first metacarpophalangeal 
joint, bilaterally.  There was negative pain with range of 
motion of the foot or ankle, bilaterally.  He had mild 
tenderness with palpation of the plantar fascia, bilaterally.  
The diagnosis was moderate pes planus and plantar fasciitis, 
bilaterally.  The examiner opined that the veteran's 
disability was likely to have a mild to slightly moderate 
effect on his daily activities, and that he should be fitted 
with custom orthotics.

A VA treatment record dated in October 2002 showed that the 
veteran complained of painful arches and requested orthotics.  
There was pain with palpation along the posterior tibialis 
tendon bilaterally with increase in subluxation of the 
tendon.  The veteran had a pronatory stance and forefoot 
abduction.  The calcaneas was in valgus.  The assessment was 
posterior tibialis syndrome, and the examiner dispensed 
orthotics.

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet. Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support. A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, and indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances. 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

In this case, the evidence of record clearly shows that, 
prior to December 2002, the veteran experienced no more than 
moderate bilateral pes planus which had a mild to slightly 
moderate effect on his daily activities.  There was no marked 
deformity, as the June 2000 VA examiner reported only a 
moderately pronated stance.  Nor were there findings of pain 
on manipulation and use accentuated; rather, the VA examiner 
stated that there was no pain with palpation of the tendo 
Achilles and only mild tenderness with palpation of the 
plantar fascia.  The diagnosis was moderate pes planus, and 
the examiner specifically stated that the veteran's 
disability was likely to have a mild to slightly moderate 
effect on his daily activities.  In October 2002, there was 
pain with palpation along the posterior tibialis tendon and 
the veteran had a pronatory stance and forefoot abduction.  
However, there was no indication of any marked deformity, 
swelling, or callosities at any time prior to December 2002.  
The veteran himself testified that his feet were worse at 
present, i.e., in June 2005, than they were in 2000.

Hence, based on the medical evidence of record, the Board 
finds that the veteran's bilateral pes planus did not 
approximate the schedular criteria for a 30 percent 
disability rating pursuant to Diagnostic Code 5276 prior to 
December 8, 2002.  The schedular criteria for a disability 
rating greater than 10 percent prior to December 8, 2002, 
have not been met.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply in the 
instant case, as the veteran's pes planus rating under 
diagnostic code 5276 is not based on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board further 
points out that pain on manipulation and use  is among the 
criteria specifically considered when assigning a disability 
evaluation for pes planus under diagnostic code 5276. 


Bilateral pes planus from December 9, 2002, forward

A private outpatient treatment record from M.T. Connelly, 
D.P.M., dated on December 9, 2002, shows that the veteran 
presented with an inability to ambulate comfortably.  He 
attributed this to extreme thick and distorted growth of the 
ten toenails.  He reported painful heels and arches which had 
become progressively worse.  He described a stabbing, aching 
pain which could not be relieved.  Examination of the feet 
showed moderate to significant pain elicited on palpation of 
the plantar-medial aspect of the heel.  There was slight 
edema and erythema to the area noted.  There was pain on 
palpation of the medial aspect of the navicula in the area of 
the tibialis posterior tendon insertion of the feet.  There 
was some pain along the course of the posterior tibial 
tendon, with increased pain on resistance against eversion 
and active eversion.  Gait analysis revealed a collapsed 
medial longitudinal arch throughout stance, with minimal 
supination.  The toe raise test produced increased pain, and 
the medial longitudinal arch remained collapsed.  Subtalar 
joint neutral examination was 18 degrees and the toe raise 
test did not create an arch, bilaterally, and gait pronounce 
throughout stance.  The veteran was informed that custom 
braces would greatly benefit his condition by controlling the 
pronatory forces in the foot and supporting the foot in a 
functional position.  

A private outpatient treatment record from Dr. Connelly, 
dated on December 19, 2002, shows that the veteran presented 
to be fitted for custom Arizona braces to control the 
pronatory forces in the foot and stabilize the foot, to 
retard the progression of the existing deformity present.  He 
returned in February 2003 to be fitted with his Arizona 
braces.

In June 2003, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
reported continued pain and swelling of both feet.  He 
indicated that he worse braces for support, but that they 
hindered him and would sometimes cause him to lose his 
balance.  He added that he had previously used arch supports, 
but that those did not help at all.

A VA examination report dated in June 2003 shows that the 
veteran reported that his feet were painful walking less than 
one block.  Although the examiner assessed only moderate 
functional impairment, he stated that bilateral pes planus 
severely limited the veteran's daily ambulation.

A VA treatment record dated in October 2003 shows that the 
veteran reported continued painful arches and generalized 
sharp pain, bilaterally.  He described pain in the heels, 
arches, balls of the feet, and into the medial ankles.  He 
had custom orthotics for six months which offered no pain 
relief.  He took over-the-counter medication without any pain 
relief.

A Magnetic Resonance Imaging (MRI) study from the Boca Raton 
Community Hospital dated in November 2003, shows that the 
veteran had plantar fasciitis with spur formation, synovitis, 
and osteoarthritic changes in the midfoot, with a 
longitudinal peroneus brevis tendon split.

During his June 2005 hearing before the undersigned Veterans 
Law Judge, the veteran reported that he could not walk 
straight, that he had pain, tenderness, numbness, cramps, and 
spasms in his feet and toes.  He added that nothing would 
relieve the pain.  He also indicated that orthotics that he 
had been giving did not really help.  He described the pain 
as a 10 on a scale of one to 10, and that it was getting 
progressively worse.  

Based on the evidence showing significant pain on palpation 
of the plantar-medial aspect of the heels and no relief of 
the pain with the use of orthotics, an increased 50 percent 
disability rating is warranted from December 9, 2002, 
forward.  While the veteran does not meet all the specified 
criteria for a 50 percent rating under Diagnostic Code 5276, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria  
required for that rating.  38 C.F.R. § 4.7.  The increased 50 
percent evaluation is the maximum schedular rating available 
for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276.  

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 50 percent disability rating for the 
veteran's service-connected bilateral pes planus, from 
December 9, 2002, forward.  




Varicose veins of the right leg prior to June 10, 2003

Entitlement to service connection for varicose veins of the 
right leg was initially established by rating action of the 
RO dated in July 1948, wherein a noncompensable disability 
rating was assigned effective as of March 28, 1948.  

In May 2000, the veteran requested that his noncompensable 
disability rating for the varicose veins of his right leg be 
increased due to an increase in the symptoms associated with 
his disability.

A VA examination report dated in June 2000 shows that the 
veteran reported he had virtually no problems with his right 
leg.  He added that he could engage in any kind of exertion 
because his varicose veins did not interfere with activity.  
Physical examination revealed no ulcers and a mild trace to 
1+ edema in his lower extremity on the left and no stasis 
pigmentation.  There were no varicosities on the right, 
although he had several linear, well-healed, old surgical 
scars where the stripping was done by a private physician.  
The diagnosis, in pertinent part, was status post stripping 
and ligation of varicosities of the right leg in 1948.

During his June 2003 hearing before a hearing officer of the 
RO, the veteran reported that his veins would swell up, get 
tired, and sore with exertion.  He indicated that they had 
been operated on in 1948, but that they had returned.  He 
also described dryness, itchiness, and sensitivity to touch.

A VA examination report dated in June 2003 shows that the 
veteran reported painful right leg varicosities along the 
right medial lower leg distal calf region and dorsal foot.  
Varicosities of the right lower leg were tortuous and macro 
without microvaricosities.  There was right anterior leg 
tortuous bulging varicosities dorsal foot, pre-tibial, 
extending to medial distal calf which was tender to palpate.  
The diagnosis, in pertinent part, was right recurrence 
macrovaricosities of the right lower extremity, painful 
proximal varicosities at medial lower calf, with mild 
functional impairment.

During his June 2005 hearing before the undersigned Veterans 
Law Judge, the veteran reported pain and swelling in the 
right leg due to his varicose veins.  He added that the veins 
themselves were getting bigger and that he would wear elastic 
stockings, but would get little relief.  He also indicated he 
could walk approximately 50 yards before the onset of 
symptoms.

The veteran's varicose veins of the right leg are rated under 
Diagnostic Code 7120 for varicose veins.  Pursuant to this 
diagnostic code provision, a noncompensable disability rating 
is warranted for asymptomatic varicose veins that are 
palpable or visible.  A 10 percent rating is warranted for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned for varicose veins if there is 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for varicose veins if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
varicose veins if such results in massive board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2004).

Considering all of the veteran's reported symptoms and the 
noted clinical findings, the Board finds that, prior to June 
10, 2003, a compensable disability rating was not warranted 
for varicose veins of the right leg.  There was no objective 
evidence of edema or aching or fatigue in the leg, and the 
veteran had not reported the use of elevation to relieve 
symptoms.  Rather, in June 2000 the veteran stated that he 
had virtually no problems with his right leg and that he 
could engage in any kind of exertion because his varicose 
veins did not interfere with activity.  Physical examination 
revealed no varicosities on the right leg.  

In making this determination, the Board has considered the  
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with  
the negative evidence to otherwise warrant a more favorable  
decision than rendered herein. 
 

ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral pes planus prior to December 
9, 2002, is denied.

Entitlement to a disability rating of 50 percent for service-
connected bilateral pes planus, from December 9, 2002, 
forward, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

Entitlement to a compensable disability rating for service-
connected varicose veins of the right leg prior to June 10, 
2003, is denied.


REMAND

Unfortunately, a remand is required with regard to the issue 
of entitlement to a disability rating in excess of 10 percent 
for service-connected varicose veins of the right leg, from 
June 10, 2003, forward.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

During his personal hearing before the undersigned Veterans 
Law Judge, the veteran indicated that the symptoms associated 
with his service-connected varicose veins disability had 
worsened since his last examination.  The most recent VA 
examination report of the veteran contained in his claims 
folder is from June 2003.  As such, a current VA examination 
is necessary to assess the severity of the varicose veins of 
the right leg.  The RO also should take this opportunity to 
obtain any recent treatment records.

Accordingly, this claim is REMANDED for the following action:

1.  Ask the veteran to identify any medical 
care providers that have treated him for 
varicose veins of the right leg since June 
2003, and make arrangements to obtain these 
records.  

2.  After the foregoing development has been 
accomplished, schedule the veteran for 
appropriate VA examination of his right leg.  
Any indicated tests should be accomplished.  
The claims file must be made available to the 
examiner; the examiner should indicate in the 
examination report that the claims file was 
reviewed.  

The examiner is requested to provide an 
opinion as to whether the veteran suffers 
from persistent edema, incompletely 
relieved by elevation of the extremity, 
stasis pigmentation, eczema, intermittent 
or persistent ulceration, subcutaneous 
induration, board-like edema, or constant 
pain at rest.  

3.  Review the claims file and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


